ORDER

PER CURIAM.
Jordan Jefferson (“Appellant”) was convicted of one count of statutory sodomy, Section 566.032 RSMo (2000), and one count of statutory rape. Section 566.062 RSMo (2000). Appellant filed a Rule 29.15 motion for post-conviction relief, which was denied after an evidentiary hearing. In his sole point on appeal, Appellant contends that the motion court clearly erred in finding that trial counsel was not ineffective for failing to withdraw from Appellant’s case prior to trial. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 84.16(b).